Orders unanimously affirmed, without costs of this appeal to either party. (Appeal from two orders of Cayuga Special Term (1) granting the petition of Gordon S. Fritts and declaring the nominating petition filed by Willard Wilcox as independent candidate for the office of Sheriff of Cayuga County to be void as not complying with provisions of the Election Law, and (2) denying the application of Willard Wilcox to reopen and reconsider the previous order.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.